Citation Nr: 0622808	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-16 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
mechanical low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In that rating decision, in pertinent part, the RO 
denied an increased rating for the veteran's service-
connected mechanical low back pain, then evaluated as 
20 percent disabling.  In August 2003, the veteran testified 
from the RO at a videoconference hearing before the 
undersigned sitting in Washington, DC.  In April 2004, the 
Board remanded the case for additional development.  While 
the case was in remand status, the VA Appeals Management 
Center (AMC) granted an increased rating to 30 percent for 
the veteran's service-connected mechanical low back pain.  
The veteran continued his appeal, and the case is now before 
the Board for further appellate consideration.  


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested primarily by limitation of motion of the lumbar 
spine, localized tenderness, and complaints of continuous low 
back pain exacerbated by activity; however, limitation of 
motion of the lumbar spine is not more than moderate in 
degree, and there is no listing of the whole spine to the 
opposite side, a positive Goldthwatie's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or some of the 
above with abnormal mobility on forced motion; the clinical 
evidence dated in recent years shows forward flexion of the 
thoracolumbar spine to greater than 60 degrees.  






CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
mechanical low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, in a letter dated in October 2001, the RO informed 
the veteran that to establish entitlement to an increased 
evaluation, the evidence must show that his service-connected 
disability had increased in severity such that current 
symptomatology more closely approximated the rating criteria 
for the next higher evaluation.  

In the October 2001 letter, the RO notified the veteran that 
medical treatment reports obtained by VA or those he 
submitted would be reviewed to see if it showed his 
disability had increased in severity and that VA would get 
any VA medical records or other treatment records he 
identified.  The RO also notified the veteran that it would 
make reasonable efforts to obtain private medial records and 
other records for which he provided adequate identification 
and release authorizations.  The RO emphasized to the veteran 
that it was his responsibility to make sure VA received all 
requested records not in the possession of a Federal 
department or agency.  

In the letter, the RO specifically requested that the veteran 
tell it about any additional information or evidence that he 
wanted VA to try to get for him and also told him that if 
there was any other evidence or information that he thought 
would support his claim, to please let the RO know.  The RO 
also requested that the veteran tell VA if there were 
additional records.  In addition, in a letters dated in April 
2004 and October 2004, the VA Appeals Management Center (AMC) 
reiterated nearly all of the information in the RO's October 
2001 letter and, in addition, specifically requested that the 
veteran send VA any evidence in his possession that pertained 
to his claim and had not been previously considered.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, in response to the Court's holding in 
Dingess, the AMC wrote the veteran in late March 2006 and at 
that time provided him with additional notice about 
disability ratings and examples of evidence affecting 
disability ratings.  In the same letter, the AMC gave the 
veteran detailed information about the type of evidence 
necessary to establish an effective date for the award of a 
higher rating.  

As outlined above, the October 2001, April 2004, and October 
2004 VA letters gave the veteran notice as to the key 
evidentiary gap in his case, namely the lack evidence showing 
the service-connected back disability was of increased 
severity.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In addition, the March 2006 letter provided 
additional information about disability ratings and effective 
dates as required by the Court in Dingess.  Because not all 
VCAA notice was provided to the veteran prior to the RO 
decision from which he appealed, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

The veteran has, however, been provided the opportunity to 
respond to the March 2006 letter and over the course of the 
appeal has had multiple opportunities to submit and identify 
evidence and has been provided a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
Neither the veteran nor his representative has asserted that 
the notice was defective or that additional evidence could 
have been provided had VA given timely notice.  The Board 
finds that the failure to provide the veteran with all the 
specific types of notice outlined in the VCAA prior to the 
initial unfavorable determination has not harmed the veteran 
and that no useful purpose could be served by remanding the 
case on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, obtained VA treatment records, and provided the 
veteran with VA examinations in October 2001, October 2002 
and March 2005.  The veteran has submitted the report of a 
Magnetic Resonance Study (MRI) done at a private hospital, 
and he testified at the August 2003 videoconference hearing.  
Neither the veteran nor his representative has indicated that 
the veteran has or knows of any additional information or 
evidence that would support his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and, to the extent possible, 
relevant evidence has been obtained for determining the 
merits of the veteran's claim.  The Board finds that no 
further assistance to the veteran is required.  

Pertinent law and regulations - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  In addition, it is the 
judgment of the Board that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability 
at issue.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2005).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  

Factual background

In a rating decision dated in October 1998, the RO granted 
service connection for mechanical low back pain secondary to 
the veteran's service-connected disability of calcified 
hematoma, left leg, postoperative, with myositis osifcans.  
The RO evaluated the mechanical low back pain as 20 percent 
disabling under Diagnostic Code 5295 for lumbosacral strain.  
The veteran filed his increased rating claim in April 2001, 
and the veteran's disagreement with the RO's December 2001 
denial of the claim led to this appeal.  While the case was 
in remand status, the veteran was awarded a 30 percent rating 
for his mechanical low back pain effective the date he filed 
his claim in April 2001.  Service connection is also in 
effect for arthritis of the left hip, which is rated as 
10 percent disabling.  The issue before the Board is 
entitlement to a rating in excess of 30 percent for 
mechanical low back pain.  

VA outpatient records show that the veteran was seen as a 
walk-in patient at a VA emergency room in December 2000 with 
a chief complaint of chronic low back pain for more than a 
year.  He reported that for the past two months he had had 
left lateral pelvis pain with radiating down the lateral leg 
to the knee.  On examination, the spine was nontender.  There 
was muscle tightness and mild tenderness to palpation to the 
left of center to L1-L2.  The impression after examination 
was chronic low back pain, and Tylenol was prescribed.  At a 
primary care visit in January 2001, the veteran complained of 
left hip and buttock pain, and it was noted that he had 
degenerative joint disease of the left hip.  

When the veteran was seen by a physical therapist for 
screening for "back school" or classes to learn certain 
exercise techniques to relieve his low back symptomatology in 
March 1001, he complained of constant low back and leg pain.  
He identified the pain as being at the posterior superior 
iliac spine area and superior iliac crest on the left, the 
left hamstring, left groin and lateral left hip.  Forward 
flexion of the lumbar spine was within full limits, back 
bending was 75 percent, side bending to the right was 
50 percent, and side bending to the left was 75 percent.  In 
a physical therapy discharge note dated in April 2001, the 
physical therapist noted that the veteran reported he was 
limping more.  He stated that with his home exercise program 
his level of low back pain was less and the pain was 
localized into smaller areas.  The physical therapist 
recommended cutting back on hip mobility exercises or 
stopping them altogether if still limping.  The physical 
therapist noted that the veteran needed to continue with his 
home exercise program on a regular basis due to the chronic 
nature of the low back pain.  

At a VA examination in October 2001, it was noted that the 
veteran had a history of constant low back pain aggravated by 
activity, inactivity, and cold weather.  He reported 
radiation of the pain to the left leg and stiffness in the 
morning for about an hour.  The veteran stated that he had a 
back flare once every winter, and was bedridden for a day.  
On examination of the lumbosacral spine, there was tenderness 
on the spine and left paraspinal muscles; there was no spasm.  
There was forward flexion to 70 degrees, backward extension 
to 30 degrees, which the physician said was normal, and 
lateral flexion to the left and right to 40 degrees, which 
the physician said was normal.  The physician also noted that 
the veteran did range of motion with full effort and had 
pain.  Repeat examination after exercises revealed increased 
pain on the left paraspinal muscles, no change in range of 
motion, no fatigability, incoordination, or weakness.  The 
veteran reported that when he had a back flare, he could lose 
all range of motion in all directions for the lumbosacral 
spine.  The impression of a VA radiologist in the report of 
October 2001 X-rays of the lumbar spine was no evidence of 
disc disease or spondyylolisthesis.  The radiologist also 
stated there was no evidence of scoliosis.  

The report of a VA emergency room walk-in visit in November 
2001 shows that the veteran complained of increased pain 
across the upper lumbar spine ever since his October 2001 VA 
examination when his upper lumbar spine was palpated.  He 
said "they pushed on my disc."  At the emergency room, the 
veteran complained of pain across his back, which he reported 
was made worse with intercourse and movement.  He requested a 
non-sedating pain medication and an MRI of the lumbosacral 
spine.  On musculoskeletal examination, the veteran was able 
to walk on his toes and heels and was able to do squats.  
Straight leg raising on the left produced hamstring pain on 
the left, and external rotation of the left hip was painful.  
After examination and review of X-rays, the assessment was 
acute exacerbation of chronic low back pain (secondary to 
remote left femur injury) and bilateral hip osteoarthritis.  
The examiner prescribed medication and ordered an MRI study 
of the lumbar spine.  

In the report of a November 2001 VA MRI study of the lumbar 
spine, it was noted under clinical history that the veteran 
had chronic low back pain, which was getting worse.  He 
reported that the pain started in the low back and radiated 
down the left leg.  The radiologist's impression was minor 
disc disease at L4-L5 with mild neural foraminal narrowing.  

The veteran was seen in a VA emergency room as a walk-in 
patient in May 2002 with complaints of left hip and leg pain.  
He reported pain in his left lower back that radiated down 
the back of the left leg and ended behind the knee.  He said 
he had increased pain with lifting and exercising.  On 
musculoskeletal examination, the veteran was able to walk on 
his toes and heels and could do squats.  Bilateral rotation 
of the left hip was slightly painful.  After examination and 
review of X-rays, including new X-rays of the left hip, the 
assessment was chronic low back pain with sciatica and mild 
left hip osteoarthritis.  The veteran presented at the 
emergency room in June 2002 requesting a refill of salsalate 
for hip pain.  

At a VA examination in October 2002, the veteran said that 
his low back pain had become worse over the years since his 
initial injury in service in 1966 when he fell playing 
basketball and landed on his left hip and low back.  He said 
he had daily low back pain since then and it had gotten worse 
over the years.  He rated the pain at a level of six to nine 
on a scale of one to ten, with ten being the worst possible 
pain.  The veteran said the pain waxed and waned basically on 
activity.  He stated that he had one episode that forced him 
to bed rest for a day and that this had occurred after 
shoveling snow four of five years ago.  He said the pain was 
localized at the low back and that there was no sciatica.  
The veteran stated that he could walk a few miles, run three 
quarters of a mile, and lift 70 pounds.  

On examination, the lumbar spine was nontender to palpation, 
and spinal contour was normal.  There was lumbar flexion to 
90 degrees, extension to 35 degrees, lateral flexion 
to 35 degrees, bilaterally, and rotation to 35 degrees, 
bilaterally.  The physician said that he did not appreciate 
any pain, fatigue, weakness, or incoordination on repeat 
testing.  

The veteran was seen in a VA emergency room as a walk-in 
patient in February 2003.  His chief complaint was of 
worsened back pain with localized left lumbar area pain.  On 
questioning, the veteran stated he had been lifting 50-pound 
weights for exercise and noticed worsening of back pain once 
he began.  On examination, the left lumbar area was tender 
and tight to palpation.  There was no vertebral tenderness to 
palpation.  The assessment was low back pain/strain.  The 
veteran was instructed to use pain relievers as instructed by 
his primary care provider and was instructed to discontinue 
any weight lifting and running and was told to continue 
stretching exercises.  

At the hearing in August 2003, the veteran testified that he 
has constant low back pain for which he must take medication.  
He stated that the pain increased if he did lifting or 
carried things such as groceries.  The veteran further 
testified that he had trouble bending and when he did things 
like shoveling snow or lifting for a long period, the next 
day he would have to take a muscle relaxer and lie down for a 
day.  He indicated that he currently worked as a bus driver 
and his back hurt when he drove for a long period.  He also 
testified that he experienced severe pain when the bus hit a 
bump and jarred his back and that part of the reason he had 
left his prior job at the post office was because there were 
times he had to load mail trucks and that was painful to his 
back.  

The record shows that the veteran underwent an MRI study of 
the lumbar spine at a private hospital in September 2004.  
The clinical history was that the veteran was status post a 
recent motor vehicle accident.  He was noted to continue with 
chronic low back pain, midline to left of center.  In the 
September 2004 MRI report, the radiologist stated that small 
posterolateral osteophytes were seen bilaterally at the L3 
and L4 levels causing mild narrowing of both neural foramen 
but no significant canal stenosis.  He said that some facet 
and ligamentous hypertrophy existed from L3 through L5.  The 
impression was minimal degenerative disc disease of the 
lumbar spine.  

March 2005 VA X-rays of the lumbar spine were normal.  At a 
March 2005 VA examination, the veteran reported continuous 
dull low back pain, which he rated as a seven on a scale of 
one to ten.  He reported he got fair response from 
medication.  The veteran further noted that he could walk a 
total distance of a mile and started having some increased 
back pain after walking 100 feet.  On examination, there was 
lumbar forward flexion to 70 degrees, extension backwards to 
20 degrees, lateral flexion to 18 degrees on the right and 
left, and rotation to 25 degrees on the right and left.  The 
veteran complained of pain throughout the range of motion.  
The examiner said the veteran was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive movement and did not have any incoordination of 
movement.  There was some facial grimacing on range of 
motion, but there was no spasm, weakness, or tenderness.  The 
examiner noted that the veteran did not have a history of 
intervertebral disc syndrome over the past 12 months 
requiring bed rest or treatment by a physician.  The veteran 
could walk on his heels and toes without difficulty, straight 
leg raising was negative, and he could squat and rise without 
difficulty.  

The physician said that after having reviewed the veteran's 
claims file and medical records that it was his opinion that 
the veteran's degenerative disc disease of the lumbar spine 
was not caused by, aggravated by, or worsened by his service-
connected mechanical pain.  He stated the veteran's 
degenerative disc disease was an age-related process and was 
not related to a mechanical muscle spasm or mechanical low 
back pain.  The physician said it was his opinion that the 
veteran's service-connected mechanical back pain had not 
aggravated or caused functional loss, weakened movement, 
excess fatigability, or incoordination of movement of his 
lumbar spine.  The physician said that the veteran has mild 
loss of function and weakened movement because of his 
degenerative disc disease, not because of his service-
connected mechanical back condition.  The physician repeated 
that the veteran's current underlying pathologic process 
causing his current symptoms of pain and decreased function 
was his degenerative disc disease, which the physician said 
is an age-related process.  

Rating criteria

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for evaluating spinal disorders under Diagnostic 
Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 54345-
49 (2002).  VA again revised the criteria for evaluating 
spine disorders, effective September 26, 2003.  67 Fed. 
Reg. 51455-58 (2003).  

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether the disability warrants an increased evaluation.  
VA's General Counsel has determined that the amended rating 
criteria, if favorable to the claim, may be applied only for 
periods from and after the effective date of the regulatory 
change.  The veteran does, however, get the benefit of having 
both the old and new regulations considered for the period 
after the effective date of the change.  See VAOPGCPREC 3-00.  
That guidance is consistent with the longstanding statutory 
law, to the effect that an increase in benefits cannot be 
awarded earlier than the effective date of the change in law 
pursuant to which the award is made.  See 38 U.S.C.A. 
§ 5110(g) (West 2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

The back disability for which service connection is in effect 
is mechanical low back pain.  That disability is not listed 
in the Rating Schedule, and under the provisions of 38 C.F.R. 
§ 4.20, the RO has rated mechanical low back pain as 
analogous to lumbosacral strain, which is found at Diagnostic 
Code 5295 under the rating criteria in effect prior to 
September 26, 2003.  Under those criteria, a 10 percent 
rating was warranted under that code where there was 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  A 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  Id.  Severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwatie's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
warranted a 40 percent rating.  Id.  

Under the rating criteria in effect prior to September 26, 
2003, slight limitation of motion of the lumbar spine 
warranted a 10 percent rating, moderate limitation of motion 
warranted a 20 percent rating, and severe limitation of 
motion warranted a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

It is pertinent to note at this stage that service connection 
is not in effect for degenerative disc disease of the 
thoracic or lumbar spine.  Accordingly, Diagnostic Code 5293, 
effective prior to September 23, 2002 and as amended 
September 23, 2002, and the revised criteria for rating 
intervertebral disc syndrome, effective from September 26, 
2003 (Diagnostic Code 5243), are not applicable.  The Board 
will elaborate upon this finding in the analysis below.

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  These revisions consist of a 
new rating formula termed General Rating Formula for Diseases 
and Injuries of the Spine (General Rating Formula) and 
encompass such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  The new 
diagnostic code numbers are Diagnostic Codes 5235-5243 and 
include Diagnostic Code 5237 for lumbosacral or cervical 
strain, Diagnostic Code 5239 for spondylolistheis or 
segmental instability, Diagnostic Code 5242 for degenerative 
arthritis, and Diagnostic Code 5243 for intervertebral disc 
syndrome.  As noted, effective September 26, 2003, the 
diagnostic code number for intervertebral disc syndrome is 
Diagnostic Code 5243, and it is to be rated either under the 
General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes effective September 26, 2003, is the 
same as the criteria for incapacitating episodes under the 
prior Diagnostic Code 5293 in effect as of September 23, 
2002.  

Review of the General Rating Formula shows that it states 
that with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 10 percent 
evaluation is warranted for:  forward flexion of the 
thoracolumbar spine that is greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for:  forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation may be assigned in cases of unfavorable 
ankylosis of the entire thoracolumbar spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  




Analysis

The RO has granted a 30 percent rating for the veteran's 
mechanical low back pain under Diagnostic Code 5237, which is 
the diagnostic code for lumbosacral strain under the General 
Rating Formula for Diseases and Injuries of the Spine that 
became effective September 26, 2003.  In addressing the 
veteran's claim for a rating in excess of 30 percent for his 
low back disability, the Board must determine whether there 
is any basis upon which a higher rating may be assigned under 
the former or revised rating criteria.  

The veteran has argued that he should be granted an increased 
rating under Diagnostic Code 5293, the code for 
intervertebral disc syndrome under the former rating 
criteria.  As noted above, however, service connection is not 
in effect for degenerative disc disease of any part of the 
spine.  Pursuant to a Board remand, an opinion was obtained 
following a March 2005 VA examination and the physician 
specifically stated that the veteran's degenerative disc 
disease identified in MRI studies is an age-related process 
and is not related to his service-connected mechanical low 
back pain.  It is, therefore, the judgment of the Board that 
it is not appropriate to consider rating the veteran's 
mechanical low back pain under the former Diagnostic Code 
5293 for intervertebral disc syndrome, and in view of the 
absence of evidence of incapacitating episodes (defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician) rating the disability, even by 
analogy, based on incapacitating episodes under revised 
rating criteria would not be appropriate.  

Review of the record shows that the veteran's mechanical low 
back pain is manifested primarily by limitation of motion of 
the lumbar spine with some paraspinal muscle tenderness and 
tightness with complaints of continuous low back pain 
exacerbated by bending and lifting.  At worst, and most 
recently, examination has shown forward flexion to 
70 degrees, extension to 20 degrees, lateral flexion 
to 18 degrees on the right and left, and rotation to 
25 degrees on the right and left.  There is no objective 
evidence of recurrent muscle spasms in the low back region.  
The Board finds no basis upon which these manifestations can 
be determined to meet the criteria for a rating in excess of 
the currently assigned 30 percent rating.  

Under the General Rating Formula for Disease and Injuries of 
the Spine, a 40 percent rating for the thoracolumbar spine 
requires that flexion of the thoracolumbar spine be limited 
to 30 degrees or less or that there be favorable ankylosis of 
the entire thoracolumbar spine.  The evidence does not show, 
nor does the veteran contend, that his service-connected low 
back disability involves ankylosis.  Further, even with 
application of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 and consideration of DeLuca regarding flare-ups and 
painful motion, the Board cannot find that the forward 
flexion is effectively limited to 30 degrees or less when 
forward flexion at the March 2005 VA examination was measured 
at 70 degrees.  

Here the Board notes that 38 C.F.R. § 4.71a, Plate V (2005) 
shows that for VA purposes, the normal flexion of the 
thoracolumbar spine is from 0 to 90 degrees, normal extension 
is from 0 to 30 degrees, normal lateral flexion is 
from 0 to 30 degrees, and normal rotation is 
from 0 to 30 degrees.  The Board has considered the veteran's 
reports of flare-ups and the examination results showing 
increased pain on repetitive motion at the October 2001 VA 
examination as well as the limitation of motion of the lumbar 
spine shown in all planes at the March 2005 VA examination, 
but even with application of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and consideration of the principles 
of DeLuca, the Board finds that the veteran's service-
connected low back disability does not meet or approximate a 
finding of severe limitation of motion of the lumbar spine 
required for a 40 percent rating under Diagnostic Code 5292.  

In addition, the evidence does not meet the criteria for a 
40 percent rating under Diagnostic Code 5295 under the former 
rating criteria.  The September 2004 MRI study showed small 
posterolateral osteophytes at the L3 and L4 levels and there 
has been some loss of lateral motion, but radiologist stated 
there was no significant canal stenosis and there is no 
indication of listing of the whole spine or a showing of 
marked limitation of forward bending in a standing position.  
There is no information concerning Goldthwaite's sign, and 
while the service-connected left hip disability has caused 
limping, no examiner has noted gait problems or abnormal 
mobility on forced motion associated with the service-
connected low back disability.  The MRI findings with 
limitation of lateral bending do not, in the Board's 
judgment, translate to the criteria for a 40 percent rating 
under Diagnostic Code 5295.  As a consequence, there is no 
basis for consideration of the rating criteria for 
intervertebral disc syndrome as in effect either before or 
after revision.  

In summary, there is medical evidence that dissociates any 
neurological symptoms and degenerative disc disease shown by 
MRI from the service-connected mechanical low back pain.  The 
relevant medical evidence shows that the veteran's low back 
disability is manifested by limitation of motion of the 
lumbar spine, localized tenderness, and complaints of 
continuous low back pain exacerbated by bending and lifting.  
Clinical evaluations have, however, shown no more than 
moderate limitation of motion of the lumbar spine.  There is 
no objective evidence of listing of the whole spine to the 
opposite side, a positive Goldthwatie's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or some of the 
above with abnormal mobility on forced motion.  The physical 
examination since the most recent change in the criteria for 
rating disabilities of the spine, performed in March 2005, 
showed forward flexion of the thoracolumbar spine to greater 
than 60 degrees.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim for a 
rating in excess of 30 percent for the veteran's service-
connected low back disability.  Accordingly, the benefit of 
the doubt doctrine is not for application and the claim must 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2005); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  







ORDER

Entitlement to a rating in excess of 30 percent for 
mechanical low back pain is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


